DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 17 June 2022 has been entered.  Claims 1-2, 4, 6-8 and 11-26 are currently pending in the application.  Claims 24-25 are withdrawn.  The rejections of record from the office action dated 21 March 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-8, 11-23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Examples “Barrier Film – 1”, “Barrier Film -2”, “Barrier Film -2i”, “Barrier Film - 3”, “Barrier Film – 3i”, “Normal Film - 1”, “Normal Film – 1i”, “Normal Film - 2” , does not reasonably provide enablement for any recyclable article as set forth in claims 1-2, 4, 6-8, 11-23 and 26.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-2, 4, 6-8, 11-23 and 26 can be used as claimed and whether claims 1-23 and 26 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-2, 4, 6-8, 11-23 and 26, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-2, 4, 6-8, 11-23 and 26 read on any article having 50-90 wt% polyethylene with a density of 0.94-0.97 exhibiting a Young’s modulus less than 700 MPa and a haze value of less than or equal to 50% having a polyethylene selected from HDPE, MDPE and combinations thereof and being a film made by downward blown film extrusion or a laminate comprising the film, while the specification discloses Barrier Film -1: 250 µm having the layer structure G/F/E/D/C/B/A, G - MDPE/LDPE 80:20, F- second tie layer, E – EVOH, D – first tie layer, C- MDPE(S), B- HDPE(S), A – LDPE/MDPE 20:80,  Barrier Film -2: 115 µm having the layer structure G/F/E/D/C/B/A, G - MDPE/LDPE 80:20, F- second tie layer, E – EVOH, D – first tie layer, C- MDPE(S), B- HDPE(S), A – LDPE/MDPE 20:80, Barrier Film -2i: 115 µm having the layer structure G/F/E/D/C/B/A, G - MDPE/LDPE 80:20, F- second tie layer, E – EVOH, D – first tie layer, C- MDPE, B- MDPE, A – LDPE/MDPE 20:80Barrier Film -3: 140 µm having the layer structure G/F/E/D/C/B/A, G - HDPE/LDPE 80:20, F- second tie layer, E – EVOH, D – first tie layer, C- HDPE, B- HDPE, A – LDPE/HDPE 20:80, Barrier Film -3: 140 µm having the layer structure G/F/E/D/C/B/A, G - HDPE/LDPE 80:20, F- second tie layer, E – EVOH, D – first tie layer, C- HDPE(S), B- HDPE(S), A – LDPE/HDPE 20:80, Barrier Film -3i: 140 µm having the layer structure G/F/E/D/C/B/A, G - MDPE/LDPE 80:20, F- second tie layer, E – EVOH, D – first tie layer, C- MDPE(S), B- MDPE(S), A – LDPE/MDPE 20:80, Normal Film – 1: 115µm having the layer structure G/F/E/D/C/B/A, G – MDPE/LDPE 80:20, F - HDPE, E - MDPE, D - MDPE, C - MDPE, B - MDPE, A - LDPE/MDPE 80:20, Normal Film – 1i: 115µm having the layer structure G/F/E/D/C/B/A, G – MDPE/LDPE 80:20, F - MDPE, E - MDPE, D - MDPE, C - MDPE, B - MDPE, A - LDPE/MDPE 80:20  and Normal Film – 2: 90µm having the layer structure G/F/E/D/C/B/A, G – MDPE/LLDPE 50:50, F - MDPE/HDPE 50:50, E - MDPE/HDPE 50:50, D - MDPE/HDPE 50:50, C - MDPE/HDPE 50:50, B - MDPE/HDPE 50:50, A - MDPE/LLDPE 50:50.
	(b) There is no direction or guidance presented for how to make an article having 50-90 wt% polyethylene with a density of 0.94-0.97 exhibiting a Young’s modulus less than 700 MPa and a haze value of less than or equal to 50% having a polyethylene selected from HDPE, MDPE and combinations thereof and being a film made by downward blown film extrusion or a laminate comprising the film other than Examples “Barrier Film – 1”, “Barrier Film -2”, “Barrier Film -2i”, “Barrier Film - 3”, “Barrier Film – 3i”, “Normal Film - 1”, “Normal Film – 1i”, “Normal Film - 2”.
	(c) There is an absence of working examples concerning an article having 50-90 wt% polyethylene with a density of 0.94-0.97 exhibiting a Young’s modulus less than 700 MPa and a haze value of less than or equal to 50% having a polyethylene selected from HDPE, MDPE and combinations thereof and being a film made by downward blown film extrusion or a laminate comprising the film, other than Examples “Barrier Film – 1”, “Barrier Film -2”, “Barrier Film -2i”, “Barrier Film - 3”, “Barrier Film – 3i”, “Normal Film - 1”, “Normal Film – 1i”, “Normal Film - 2”.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-2, 4, 6-8, 11-23 and 26.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, 11-12, 15-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Saraf et al. (US 2012/0028017 A1).
Regarding claims 1-2, 4, 6-8, 11-12, 15-23 and 26, Saraf discloses a film comprising a blend of 1-99 wt% HDPE having a density of 0.941 g/cm3 or greater, or LDPE or LLDPE and 1-99 wt% MDPE having a density of 0.926-0.94 g/cm3, wherein the films have high clarity, slow creep and high rigidity and may be used to make a variety of articles including sheets, pipes, bags and liners, wherein the article may be a multilayer film (i.e. overlapping 50 to 90 wt% of at least one polyethylene having a density overlapping 0.94 to 0.97 g/cm3; wherein the at least one polyethylene is selected from HDPE, MDPE; wherein the article further comprises one or more component selected from HDPE, MDPE; a laminate comprising the film)(abstract, [0002], [0005]-[0006], [0016]).  It would have been obvious to one of ordinary skill in the art to choose any amount in the disclosed range including those in the claimed range and thereby arrive at the claimed invention.
There is no explicit disclosure that the film has a Young’s modulus less than 700 MPa or 500 MPa and a haze value less than or equal to 50%.  However, given that the film of modified Saraf is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a Young’s modulus less than 700 MPa or 500 MPa and a haze value less than or equal to 50% absent evidence to the contrary.
While there is no explicit recitation that the film is recyclable, given that given that the film of modified Saraf is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically be capable of being recycled.
Regarding claims 4 and 11, it is the examiner’s position that it would have been obvious to make the film having 3 -11 layers or 5-7 layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).   
Regarding claim 7, given that the recited additives are optional, it is the examiner’s position that Saraf meets the limitations of claim 7.
  Regarding claim 8, it is noted that Saraf discloses examples having 2 mil thickness (50.8 µm) ([0017]-[0019]).  Therefore, it would have been obvious to make the film within the claimed range of 50-200 µm thick.  Alternatively, it is the examiner’s position that it would have been obvious to make the film 50-200 µm thick depending on the required strength and cost of the film depending on the end use of the film.
Regarding claims 11 and 16, although modified Saraf does not specifically disclose downward extrusion or blocked as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed downward extrusion/blocked and given that modified Saraf meets the requirements of the claimed article, modified Saraf clearly meets the requirements of present claims 11 and 16.
Regarding claim 12, it is the examiner’s position that it would have been obvious to make the film having at least 5 layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It is the examiner’s position that any of the layers could be considered to be the printable layer, the first tie layer, the barrier layer, the second tie layer and the sealant layer.  Given that the film of modified Saraf is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a Young’s modulus less than 700 MPa and a haze value in the range of 10-50% absent evidence to the contrary.
Regarding claim 15, it is the examiner’s position that it would have been obvious to make the film having at least 5 layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It is the examiner’s position that any of the layers could be considered to be the printable layer, the first tie layer, the barrier layer, the second tie layer and the sealant layer.  It is noted that Saraf discloses examples having 2 mil thickness (50.8 µm) ([0017]-[0019]).  Therefore, it would have been obvious to make the film within the claimed range of 50-200 µm thick.  Alternatively, it is the examiner’s position that it would have been obvious to make the film 50-200 µm thick depending on the required strength and cost of the film depending on the end use of the film.
Regarding claim 16, it is the examiner’s position that it would have been obvious to make the film 100-520 µm thick depending on the required strength and cost of the film depending on the end use of the film.
Regarding claim 17, it is the examiner’s position that it would have been obvious to make the film having multiple layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It is the examiner’s position that any of the layers of the article may be considered to be individual films. Alternatively, it would have been obvious to duplicate the multilayer films.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  
Regarding claims 18-20, it is the examiner’s position that it would have been obvious to make the film having multiple layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It is the examiner’s position that it would have been obvious to duplicate the multilayer films.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Any of the duplicated multilayered films could be considered to be the articles for the reasons set forth above.
Regarding claims 21-22, it is the examiner’s position that it would have been obvious to make the film having 3 -7 layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).   
It is the examiner’s position that it would have been obvious to duplicate the multilayer films.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Any of the duplicated multilayered films could be considered to be the articles for the reasons set forth above.
Given that any of the layers may comprise HDPE ([0005]), it is the examiner’s position that any of the layers could be considered an extrusion lamination layer and/or adhesive lamination layer comprising HDPE.
It is the examiner’s position that it would have been obvious to make any of the  films in the article 40-125 or 40-60 µm thick and/or 50-250 or 60-115 µm thick depending on the required strength and cost of the film depending on the end use of the film.
It is the examiner’s position that any of the layers could be considered an extrusion lamination layer or adhesive lamination layer
Although modified Saraf does not specifically disclose upward extrusion  as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed upward extrusion and given that modified Saraf meets the requirements of the claimed article, modified Saraf clearly meets the requirements of present claims 21-22.
	Regarding claim 23, given that any of the layers will comprise the blend of MDPE and HDPE, LDPR or LLDPE, it is the examiner’s position that any of the layers could be considered an extrusion lamination layer or adhesive lamination layer comprising HDPE, LDPE, LLDPE or MDPE.
Regarding claim 26, Saraf discloses that the film can be multilayered and be used to form a pipe or bag ([0016]).  Given that multilayer pipes and bags are tubular, it is the examiner’s position that they could be considered lamitubes.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saraf et al. (US 2012/0028017 A1), as applied to claim 12 as set forth above, in view of Yoshii et al. (US 6,146,726).
Regarding claims 13-14, modified Saraf discloses all of the claim limitations as set forth above.  Saraf does not disclose that the at least one printable layer and the at least one sealant layer is selected form HDPE, LDPE, LLDPE, MDPE or combinations thereof, the at least one barrier layer is selected from EVOH, the at least one first and second tie layers comprise polymeric adhesive selected from maleated polyethylene, anhydride grafted ethylene/butene-1 copolymer, anhydride grafted ethylene/1-hexene copolymer, propylene ethylene copolymer, ethylene vinyl acetate copolymer, ethylene methylacrylate copolymer, anhydride grafted ethylene/1-octene copolymer, modified polypropylene, maleated polypropylene and combinations thereof or that the barrier layer is less than 10% by weight of the total film.  
Yoshii discloses a multilayer film for use in making bags, comprising an outermost layer (A) (i.e. printable layer), a barrier layer as a core layer (B) (i.e. barrier layer ) a sealing layer as an innermost layer (C) (i.e. sealant layer), wherein the sealing layer may comprise ethylene-1-octene copolymer, wherein the outermost layer may comprise LLDPE, wherein the barrier layer may comprise EVOH, and wherein adhesive layers (i.e. first and second tie layers) may be provided between the layers, the adhesive layers comprising ethylene vinyl acetate copolymer (abstract, C2/L55-60, C3/L15-45, C7/L45-55, C8/L29-55, C9/L50-70, C13/L20-30).
Saraf and Yoshii are analogous art because they both teach bout films for making bags.  It would have been obvious to one of ordinary skill in the art to incorporate the film of Saraf into the film of Yoshii or vice versa in order to provide a film combining the advantages of high clarity, slow creep (Saraf [0016]) and excellent sealing properties such as low temperature sealability, sealability through contamination and hot tack property, have low extraction property, good blocking resistance, good optical properties such as clarity and good mechanical properties (Yoshii C13/L33-50).
Regarding claim 14, Yoshi discloses that the film may have an overall thickness of 10-200 µm and the barrier layer may have a thickness of 3-50 µm (i.e. overlapping less than 10% of the total film)(C11/53-C12/L10).

Response to Arguments

Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the instant application exemplified the recyclable article as disclosed therein.
Applicants arguments are unpersuasive because the instant specification is not commensurately enabling with the scope of the claims for the reasons set forth above.  To summarize, there are only a few examples presented that meet the claimed Young’s modulus, haze and recyclability requirements, while the claims broadly recite any film comprising 50-90 wt % of a polyethylene selected from HDPE, MDPE or combinations thereof made by a downward blown film extrusion process or as a laminate.  Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Applicant points to an affidavit submitted in Indian application No. 202021039242.
However, it is noted that the affidavit was not submitted with the amendment dated 17 June 2022.
Applicant states that the claims are duly supported by the instant examples.
However, it is noted as set forth above that the examples are not commensurately enabling with the scope of the claims.
Applicant argues that Saraf does not specifically disclose the claimed Young’s modulus, haze and recyclability.
As set forth above, There is no explicit disclosure that the film has a Young’s modulus less than 700 MPa or 500 MPa and a haze value less than or equal to 50%.  However, given that the film of modified Saraf is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a Young’s modulus less than 700 MPa or 500 MPa and a haze value less than or equal to 50% absent evidence to the contrary.
While there is no explicit recitation that the film is recyclable, given that given that the film of modified Saraf is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically be capable of being recycled.
Applicant argues that Saraf discloses MDPE with a density of 0.928 to 0.940, while the instant claims require 0.94 to 0.97.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that the article of Saraf is not recyclable.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the article of Saraf is not recyclable must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Saraf does not disclose a downward blown film extrusion process.
However, it is noted that claim 1 does not require a downward blown film extrusion process since this limitation is presented in the alternative with “or a laminate comprising the film”.
Regarding the dependent claims that require the downward blown film extrusion, it is noted that although modified Saraf does not specifically disclose upward extrusion  as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Applicant points to instant Table 6 to provide support for the assertion that the instant invention provides unexpected results.
However, it is noted that the data presented in instant table 6 is not commensurate in scope with the instant claims because the data is for Normal Film – 2: 90µm having the layer structure G/F/E/D/C/B/A, G – MDPE/LLDPE 50:50, F - MDPE/HDPE 50:50, E - MDPE/HDPE 50:50, D - MDPE/HDPE 50:50, C - MDPE/HDPE 50:50, B - MDPE/HDPE 50:50, A - MDPE/LLDPE 50:50, while the instant claims broadly recite an article having 50-90 wt% polyethylene with a density of 0.94-0.97 exhibiting a Young’s modulus less than 700 MPa and a haze value of less than or equal to 50% having a polyethylene selected from HDPE, MDPE and combinations thereof and being a film made by downward blown film extrusion or a laminate comprising the film.
Applicant argues that Saraf does not teach the limitations of claim 12.
As set forth above, regarding claim 12, it is the examiner’s position that it would have been obvious to make the film having at least 5 layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It is the examiner’s position that any of the layers could be considered to be the printable layer, the first tie layer, the barrier layer, the second tie layer and the sealant layer.  Given that the film of modified Saraf is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a Young’s modulus less than 700 MPa and a haze value in the range of 10-50% absent evidence to the contrary.
Applicant argues that Saraf does not teach the limitations of claim 18.
As set forth above, regarding claims 18-20, it is the examiner’s position that it would have been obvious to make the film having multiple layers depending on the required strength and cost of the film depending on the end use of the film and because it is obvious to duplicate parts.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It is the examiner’s position that it would have been obvious to duplicate the multilayer films.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Any of the duplicated multilayered films could be considered to be the articles for the reasons set forth above.
Applicant argues that Yoshi incorporates PET as an essential component, which would prevent recyclability and requires ethylene-1-octent copolymer and does not teach a downward blown film extrusion process.
However, note that while Yoshi does not disclose all the features of the present claimed invention, Yoshi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a multilayer film for use in making bags, comprising an outermost layer (A) (i.e. printable layer), a barrier layer as a core layer (B) (i.e. barrier layer ) a sealing layer as an innermost layer (C) (i.e. sealant layer), wherein the sealing layer may comprise ethylene-1-octene copolymer, wherein the outermost layer may comprise LLDPE, wherein the barrier layer may comprise EVOH, and wherein adhesive layers (i.e. first and second tie layers) may be provided between the layers, the adhesive layers comprising ethylene vinyl acetate copolymer (abstract, C2/L55-60, C3/L15-45, C7/L45-55, C8/L29-55, C9/L50-70, C13/L20-30), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782